Hill, J.
(After stating the foregoing facts.) We are of the opinion that there is no merit in any of the foregoing assignments of error. The judge of the trial court clearly had a right to hear the evidence offered, and this evidence clearly established the fact that the foundation upon which all of the assignments of error are based did not in fact exist; in other words, that the relationship of attorney and client between Mebane and the plaintiff did not exist and had never existed as claimed by the plea in abatement. Of course it is well settled, and based upon the very highest ethical principles, that an attorney who acquires knowledge of the affairs of another pending the relationship of attorney and client between them cannot use such knowledge afterwards to the detriment of his former client, and that an attorney who has been on one. side of litigation will not be allowed to take a position in subsequent cases where the knowledge derived from his former client might be used to the prejudice of such client. The inherent weakness of the position of the plaintiff in error is that this well-established principle did not.apply under the undisputed facts of this case, and that every objection made to the order of the court is purely technical and entirely without substantial merit. The judgment of the court below is affirmed.

Judgment affirmed.

Jenkins, P. J., and Stephens, J., concur.